ORDER
T1 The Court notes the Agreed Order Granting Motion for Relief From Automatic Stay Upon Conditions filed August 12, 2018, in the Chapter 11 Bankruptcy of Appellee Surgical Associates, Inc., which modified the automatic stay to allow Appellant to proceed with the state court litigation and the appeal in this Court. See In re Surgical Associates, Inc., Case No. 13-10081-R, 2013 WL 1176233 (Bankr.N.D.Okla. Aug. 12, 2018). The stay entered by this Court on January 25, 2018, in the above-styled cause is lifted.
12 Rule 1.201 of the Oklahoma Supreme Court Rules provides that "[iln any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." Okla. S.Ct. Rule 1.201.
T3 After reviewing the record in this case, THE COURT FINDS that our recent decisions in Wall v. Marouk, 2013 OK 36, 302 P.3d 775 and Douglas v. Cox Retirement Properties, 2013 OK 37, 302 P.3d 789, dispose of the issues in this case relating to Section 19. We express no opinion on whether the trial court properly found good cause existed to extend Plaintiff's time to obtain service under 12 O.S. § 2004(I). Upon remand, Ap-pellees are not precluded from re-presenting this issue.
14 IT IS THEREFORE ORDERED that the trial court's dismissal of this case is reversed and the cause is remanded for further proceedings.
15 COLBERT, C.J., REIF, V.C.J., KAUGER, WATT, EDMONDSON, COMBS, GURICH, JJ., Coneur.
T6 WINCHESTER & TAYLOR, JJ., Dissent.